 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   DAMONE DANIEL,                             )   Case No. 2:18-cv-08078-VAP (JDE)
                                                )
12                      Plaintiff,              )
                                                )   ORDER ACCEPTING FINDINGS
13                       v.                     )
                                                )   AND RECOMMENDATION OF
14   CITY OF BURBANK, et al.,                   )   UNITED STATES MAGISTRATE
                                                )   JUDGE
                                                )
15                      Defendants.             )
                                                )
16
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file
18
     and the Report and Recommendation of the assigned United States Magistrate
19
     Judge (Dkt. 7). Plaintiff did not file a timely written objection to the report.
20
           IT IS HEREBY ORDERED that:
21
           1.    The Report and Recommendation is approved and accepted; and
22
           2.    Judgment shall be entered dismissing this case without prejudice.
23
24
25   Dated: April 30, 2019

26                                                  ______________________________
27                                                  VIRGINIA A. PHILLIPS
                                                    Chief United States District Judge
28
